197 Pa. Super. 79 (1962)
Alexander et al.
v.
Knight, Appellant.
Superior Court of Pennsylvania.
Argued December 11, 1961.
January 16, 1962.
Before ERVIN, WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ. (RHODES, P.J., absent).
*80 Charles L. Ford, with him Max E. Cohen, for appellant.
Romolo J. DiCintio, with him Edward W. Furia, and Furia & DiCintio, for appellees.
OPINION PER CURIAM, January 16, 1962:
The order of the Court of Common Pleas No. 3 of Philadelphia County is affirmed on the opinion of Judge CHARLES A. WATERS for the court below, reported at 25 Pa. D. & C. 2d 649.